Order entered December 19, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00171-CV

      ANGELIA SMITH, KELVIN SMITH AND ALL OCC, Appellants

                                       V.

      SNUG OWNER, LLC. D/B/A THE BROOKLYN@9590, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-05552-D

                                    ORDER

      We REINSTATE this appeal as the hearing for which we abated has been

held and the requested findings of fact have been filed in a supplemental clerk’s

record.

      As recited in our order abating the appeal, the trial court was to determine

whether (1) the reporter’s record of the February 2, 2022 trial proceeding

accurately disclosed what occurred at trial and (2) a record was made of the March
8, 2022 status conference.     The trial court found the February 2 record was

accurate and that no record was made of the status conference.

      In a “reply to the hearing ordered,” appellants note, as they have in two

motions determined earlier in this appeal, that the trial was recorded on “YouTube

Live” and appear to reassert a request for access to the “YouTube recording” to

ensure the record is accurate. Additionally, they assert the trial court was biased

and that the court reporter who transcribed the February 2 record and testified at

the hearing “was very nervous as if someone was in the room with her coaching

her on what to say during the hearing.” Finally, they assert the trial court advised

them at the March 8 hearing that the hearing was being recorded and, to the extent

the trial court found to the contrary, the record is incomplete, entitling them to a

new trial under Texas Rule of Appellate Procedure 34.6(f). See TEX. R. APP. P.

34.6(f) (providing for new trial where reporter’s record is lost or destroyed through

no fault of appellant and cannot be replaced but is necessary to the appeal’s

disposition).

      To the extent appellants reassert their request to access the “YouTube

recording,” we again DENY the request as audio and video recordings of trial

court proceedings are not part of the reporter’s record under the rules of appellate

procedure. See id. 34.6(a)(1). To the extent appellants otherwise challenge the trial

court’s findings, the challenge is OVERRULED. We ADOPT the trial court’s
findings and ORDER appellants to file their brief on the merits no later than

January 18, 2023.

                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE